Citation Nr: 1131459	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-06 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis. 

2.  Entitlement to service connection for bilateral hip arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1960 to January 1962.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from the RO in December 2009.  A transcript of the hearing is associated with the claims file. 

In January 2010, the Board remanded the claims for further development. 

In May 2011, the RO granted service connection for a low back disability.  The issue is no longer before the Board on appeal.  


FINDING OF FACT

The Veteran's mild degenerative joint disease of the bilateral knees and hips first manifested greater than one year after service and is not related to any aspect of service or secondary to a service-connected residuals of a left ankle fracture. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee arthritis have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  

2.  The criteria for service connection for bilateral hip arthritis have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

In correspondence in December 2005, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  In March 2006 after the initial decision on the claims, the RO provided notice on rating and effective date.  The RO readjudicated the claims in a March 2007 statement of the case with an opportunity for the Veteran or his representative to respond.  The Board concludes that the timing error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Marine rifleman.  He contends that his arthritis of the bilateral knees and hips is secondary to service-connected residuals of a left ankle fracture.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.

Service personnel and treatment records showed that the Veteran fractured his left ankle in an athletic event.  After a cast was in place for several weeks, adequate union of the fracture did not occur, and the Veteran underwent open reduction and fixation with another extended period of time in a cast on light duty.  He continued to experience pain, stiffness, arthritis, and limited range of motion of the ankle.   A physical evaluation board found the Veteran unfit for further service, and he received an honorable discharge with disability severance pay.  The service treatment records are silent for any symptoms, diagnoses, or treatment of the knees or hips either at the time of the trauma or during the course of the left ankle treatment.

The Veteran underwent VA orthopedic examinations in June 1965 and August 1968.  Examiners noted that the Veteran worked in a machine shop and stood on a cement floor during his shift.  Examiners noted swelling, stiffness, a loose bone chip, and X-ray indications of mild arthritis in the left ankle.  There were no reports by the Veteran or observations by the examiners of any symptoms of the knees or hips.  In July 1965, the RO granted service connection for traumatic arthritis of the left ankle.   

In March 1998, a private physician noted the Veteran's reports of right hip and groin pain for the previous year.  The pain limited walking and extended sitting.  The physician noted an extreme limitation of motion of the right hip with crepitus and evaluated X-rays as indicating moderate but clinically significant amount of arthritis in the right hip.  After one month of the use of anti-inflammatory medication, the physician noted that pain at rest had resolved but that the Veteran was still limited in walking endurance.  The physician advised weight reduction to put off a possible future hip replacement.  

Partially legible outpatient records from a private primary care physician from December 1973 to March 2004 were obtained and associated with the claims file.  The physician infrequently noted symptoms of ankle and wrist swelling but no legible observations of symptoms of the knees or hips.  

VA treatment records from January 2004 to March 2010 showed outpatient and inpatient treatment and surgery for multiple serious medical disorders but none related to the knees and hips.  There are infrequent entries showing symptoms of hip pain with no specific treatment other than oral medication for pain.  A May 2004 X-ray of the right hip was normal.  

A private physician conducted a disability examination in June 2004 for the Social Security Administration (SSA).  The physician noted the Veteran's reports of limitations of extended standing and walking because of low back pain and lower extremity weakness.  The Veteran also reported right hip pain.  On examination, the physician noted a normal range of motion of the knees and that the right hip was painful on palpation.  The physician did not obtain or refer to X-rays but diagnosed severe degenerative joint disease and a possible need for a hip replacement.  However, in September 2004, a functional capacity evaluator noted that the Veteran could stand or walk for six hours of an eight hour shift with reasonable accommodation to avoid stair climbing.  The evaluator noted that the Veteran's contended severity of his joint disorders including the need for a right hip replacement was not supported in the medical records including those above.  

In May 2005, a VA physician noted the Veteran's reports of intermittent left ankle discomfort over the years, and his assertions that this was not his primary orthopedic problem.  Rather, the Veteran reported that a leg length difference caused degenerative changes of the hip and back pain leading to spinal surgery.  The Veteran reported that he retired from employment in 2004 at age 62 because of his immobility and used a cane because of right hip pain.  The physician noted a one-half centimeter leg length inequality, shorter on the left side but concluded that the difference was within normal limits and did not represent a pathologic process.  

In January 2006, a VA nurse practitioner (NP) noted the Veteran's report of his history of a left ankle fracture, reduction, and fixation in service and his inability to squat after that injury and treatment.  The Veteran reported that he had taken an administrative job before retiring early from employment because of multiple orthopedic problems.  The Veteran reported flare up pain in both knees once per year starting in 1995 after bending or squatting.  He denied any constant pain, stiffness, swelling, locking, or instability.  He used oral medication for pain but denied any knee surgery or physical therapy.  The Veteran reported that he experienced constant severe pain in both hips with flare-ups once per year after bending or squatting but denied any swelling, locking, or instability.  He reported that he had not been able to run since the ankle fracture in service.  On examination, range of motion of the knees and hips was slightly limited in flexion and abduction due to pain.  The NP noted no leg length difference, knee instability, or hip deformity or laxity.  Concurrent X-rays of the bilateral knees and hips showed mild degenerative changes.  The NP concluded that the mild degenerative joint disease in the knees and hips was not caused by the left ankle because the mild changes were not greater than that expected in view of the Veteran's age and 42 years of work as a machine manufacturing operator and supervisor. 

The Board concludes that service connection for arthritis of the bilateral knees and bilateral hips is not warranted on either a direct basis or secondary to service-connected residuals of a left ankle fracture.  

The Veteran is competent to report on his observed symptoms such as joint pain and limitations in standing and walking.  His reports of pain and lack of mobility are credible but the Board places less probative weight on his description of the severity of the symptoms in view of the clinical observations and imaging studies of record. As the diagnosis and origin of any related disorders requires medical expertise, the Veteran is not competent to determine whether his knee and hip pain is related either to the residuals of a left ankle fracture or to a contended difference in leg length.  

The weight of credible medical evidence indicates that the Veteran has mild degenerative arthritis in both knees and both hips.  There is conflicting medical evidence regarding the severity of the arthritis of the right hip only.  In 1998, a private physician examined the Veteran once, evaluated an X-ray, and concluded that the there was an extreme limitation of motion of the right hip, that there was a 
clinically significant amount of arthritis, and that a total hip replacement would eventually be necessary.  In June 2004, a private physician performed a single disability assessment and concluded that the Veteran had severe degenerative disease and may require a hip replacement without any clinical observations or referral to X-rays.  In contrast, a VA X-ray in May 2004 was normal.  An SSA evaluator in September 2004 noted that the Veteran could stand and walk for six hours of an eight hour shift and that the records did not support the Veteran's reported severity and limitations.  The VA NP in January 2006 reviewed the entire file, noted the Veteran's reports of severe pain but measured only mild limitations of motion and referred to X-rays that showed only mild indications of arthritis.  Finally, VA outpatient records showed only infrequent complaints of right hip discomfort with treatment only with pain medication.  The Board acknowledges that the Veteran incurred several very serious but unrelated medical disorders from 2005 to the present.  However, he did not undergo any physical therapy or surgical intervention.  Therefore, the Board concludes that the weight of credible and probative evidence supports a finding that the Veteran's current disorders of the knees and hips are manifested by joint pain and mild degenerative joint disease without instability or locking.  

The Board further concludes that the knee and hip arthritis is not related to any aspect of service and is not secondary to the residuals of a left ankle fracture.  Service treatment records are silent for any symptoms or diagnoses involving the knees or hips in service.  The Veteran does not contend nor does the record show any manifestations of knee and hip symptoms prior to the private examination in 1998 of the right hip only.  The Board acknowledges the Veteran's contention that his left leg is shorter than the right, creating a pelvic imbalance.  Although one examiner noted a small leg length difference that was not clinically significant and another found no length difference, the Veteran has been granted service connection for a lumbar spine disorder secondary to the left ankle disability.  The Board places greatest probative weight on the opinion of the VA NP in January 2006 who reviewed the entire history, examined the Veteran, referred to concurrent imaging studies and concluded that the mild arthritis of the bilateral knees and hips was not related to the ankle disability but rather was associated with the Veteran's age and his decades of work in an industrial occupation.  There are no other contrary competent and credible medical opinions of record.  

The weight of the credible and probative evidence demonstrates that the Veteran's current mild arthritis of the bilateral knees and hips first manifested greater than one year after service and are not related to any aspect of his active service and are not secondary to a service-connected left ankle disability.   As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,  1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral knee arthritis is denied. 

Service connection for bilateral hip arthritis is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


